CONCURRING OPINION.
I do not know what the meaning is of that clause of this will which provides a limitation over on the death of the testatrix' three sisters, Bessie, Margie, and Stella, of their interest in the property devised to them and the heirs of Eva Cross. An opinion by me would be a mere guess that most probably would be less correct — I speak with deference — than the one here made by my associates. This should be qualified to this extent, if the words "at the death of my Sisters — Bessie, Margie and Stella" mean their death after that of the testatrix, then the limitation over to the heirs of Eva Cross takes place at, but not until, the death of all three of them. Henry v. Henderson, 103 Miss. 48, 60 So. 33.
L.A. Smith, Sr., J., concurs in this opinion.